            Case 2:20-mc-00117-JD Document 9 Filed 01/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SPARK ORTHODONTICS,                                      MISCELLANEOUS ACTION
              Plaintiff,

                 v.

 ORMCO CORPORATION,                                       NO. 20-117
              Defendant.

                                          ORDER

         AND NOW, this 14th day of January, 2021, upon consideration of eight (8) Applications

to Issue Subpoena to Produce Documents, Information, or Objects (Document Nos. 1, 2, 3, 4, 5,

6, 7 and 8, filed December 24, 2020), no objections having been filed, IT IS ORDERED that the

Applications to Issue Subpoena to Produce Documents, Information, or Objects are

APPROVED. The Subpoenas attached to the Applications shall be issued by the Clerk of

Court.

         IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.

                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
